Citation Nr: 0627552	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-37 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to June 
1997.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran suffers from mild chronic strain in his right 
shoulder, which is not etiologically related to service.

2.  The veteran does not currently suffer from migraine 
headaches.

3.  The veteran's hypertension is not etiologically related 
to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for service connection for migraine 
headaches have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  The criteria for service connection for hypertension, 
claimed as high blood pressure have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Hypertension may also 
be service-connected if it became manifest to a degree of 10 
percent within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

The veteran contends that he suffers from headaches, high 
blood pressure, and a right shoulder disability as a result 
of military service.  He presented testimony before a 
Decision Review Officer (DRO) in March 2005.  The veteran 
reported suffering from headaches as a result of fluid 
buildup in his ears.  He indicated that he would get sick and 
throw up as a result of his headaches, but denied being 
incapacitated by them.  The veteran acknowledged, however, 
that since he has been taking medication, he has had very 
few, if any, headaches during the past two years.  The 
veteran also contends that he had high blood pressure in 
service and was given medication to control it after his 
discharge, which he still takes presently.  He also reports 
suffering pain, discomfort, soreness, and swelling in his 
right shoulder as a result of extensive training in firing 
arms, combat training, and his duties as a gate guard, to 
include constant strain and repetitive up and down movements 
(saluting).  See November 2002 statement in support of claim; 
March 2004 Notice of Disagreement (NOD); March 2005 hearing 
transcript.  

The veteran's service medical records do not contain 
reference to a right shoulder injury.  The veteran underwent 
a VA compensation and pension (C&P) general medical 
examination in July 1997, at which time his upper extremities 
were found normal with no joint swelling, muscle atrophy, or 
muscle or joint tenderness.  There was also full range of 
motion with no angular fixation, fracture or disease, or 
fibrous or bony residuals.  Other post-service records 
indicate that the veteran was seen with complaints of 
shoulder pain in November 2001.  He denied any specific 
trauma to his right shoulder, but reported ongoing pain for 
several weeks.  See Southern Orthopedic Surgeons record.  A 
Magnetic Resonance Imaging (MRI) showed a tiny amount of pre-
existing fluid within the subdeltoid bursa; otherwise 
negative study with no evidence of rotator cuff tear.  See 
November 2001 record from Prattville Imaging.  X-rays of the 
right shoulder taken during an August 2003 VA examination 
were normal, and he was diagnosed with right shoulder strain 
with no functional loss of range of motion due to pain.  

More recently, the veteran underwent a VA C&P joints 
examination in June 2005, during which his claims folder was 
reviewed.  He was diagnosed with mild chronic strain in his 
right shoulder.  The VA examiner noted that the tiny fluid in 
the sub-deltoid bursa seen on the November 2001 MRI is not 
clinically significant, and that no connection between the 
veteran's service and current shoulder strain could be 
identified.  Based on the foregoing opinion that the 
veteran's current mild chronic strain is not etiologically 
related to service, service connection for a right shoulder 
disability is not warranted and the claim must be denied.

The veteran's service medical records are devoid of a 
diagnosis of migraine headaches.  A June 1992 department of 
emergency medicine record indicates that the veteran 
complained of a headache, but this complaint was related to a 
diagnosis of acute pharyngitis.  Post-service records 
submitted by Dr. Wouters also contain reference to headaches.  
The veteran complained of a pressure sensation around his 
left eye and ear in September 2000.  By September 2003, the 
veteran reported that his headaches were gone.  Although 
later records from Dr. Wouters indicate that the veteran 
suffered sinus headaches, see April and November 2004 
records, there is no evidence of record that the veteran was 
diagnosed with migraine headaches.  In the absence of a 
current disability, service connection for migraine headaches 
is denied.  

The evidence of record also does not support the claim for 
entitlement to service connection for hypertension.  Although 
the veteran currently suffers from hypertension and is 
receiving medication to control hypertension, the record 
lacks evidence that hypertension was incurred in or 
aggravated by service or manifest to a degree of 10 percent 
within one year of separation from service.  More 
specifically, the veteran's service medical records do not 
refer to a diagnosis of hypertension and the earliest 
diagnosis of hypertension is contained in an August 2003 VA 
C&P hypertension examination report, dated six years after 
his separation from service.  See also November 2004 records 
from Dr. Wouters (high blood pressure) and Baptist Health 
(hypertension).  Without a nexus between the current 
disability and any injury or disease incurred in service, 
service connection for hypertension is not warranted.  

The preponderance of the evidence is against the claims and 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision from which this 
appeal arises, the veteran was advised of the necessary 
evidence to substantiate his claims; that the RO would assist 
him in obtaining additional information and evidence; and of 
the responsibilities on both his part and VA's in developing 
the claims.  See November 2002 RO letter.  The veteran was 
later informed of the need to provide any evidence in his 
possession pertinent to the claims.  See September 2004 
Statement of the Case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  As 
the veteran's claims for service connection are being denied, 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision, as he has not been prejudiced 
by VA's failure to provide notice as to the appropriate 
disability rating or effective date of any grant of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant service, private, and VA medical records 
have been associated with the claims file and the veteran has 
been afforded several VA examinations in connection with his 
claims.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for migraine headaches is denied.

Service connection for hypertension, claimed as high blood 
pressure, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


